459 So.2d 1018 (1984)
Oscar L. ANDREWS, Petitioner,
v.
STATE of Florida, Respondent.
No. 64426.
Supreme Court of Florida.
October 4, 1984.
Rehearing Denied January 3, 1985.
Geoffrey C. Fleck and William R. Tunkey of Weiner, Robbins, Tunkey & Ross, Miami, for petitioner.
Jim Smith, Atty. Gen. and William P. Thomas, Asst. Atty. Gen., Miami, for respondent.
Carin Kahgan, South Miami, amicus curiae for American Civil Liberties Union.
Benneth H. Brummer, Public Defender and Elliot H. Scherker, Asst. Public Defender, amicus curiae.
PER CURIAM.
Quashed on authority of State v. Neil, 457 So.2d 481 (Fla. 1984), with directions to remand for a new trial.
It is so ordered.
OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.
ALDERMAN, J., dissents with an opinion with which BOYD, C.J., and ADKINS, J., concur.
ALDERMAN, Justice, dissenting.
I dissent for the same reasons stated in my dissent in State v. Neil, 457 So.2d 481 (Fla. 1984).
BOYD, C.J., and ADKINS, J., concur.